Citation Nr: 1636066	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-09 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of metastatic salivary carcinoma, terminal duct adenocarcinoma with adenoid cystic features.

2.  Entitlement to service connection for asthma, to include as secondary to metastatic salivary carcinoma.

3.  Entitlement to service connection for cervical vertebra removal as a residual of radiation therapy, to include as secondary to metastatic salivary carcinoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from April 1957 to April 1960.

The issues come to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has since been transferred to St. Petersburg, Florida. 

In July 2016, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript is included in the electronic claims file. 

The issue of entitlement to service connection for asthma addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, metastatic salivary carcinoma developed as a result of active service.

2.  Cervical vertebra removal is a result of metastatic salivary carcinoma.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for metastatic salivary carcinoma are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for the establishment of service connection for cervical vertebra removal are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims of entitlement to service connection are moot.

II.  Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2015).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the foregoing, the Board finds that entitlement to service connection for metastatic salivary carcinoma and removal of cervical vertebrae are warranted.  

A September 2011 VA examiner indicated that the Veteran's cancer of the salivary glands of the roof the mouth (and all claimed secondary conditions) were less likely than not secondary to contaminated drinking water at Camp Lejeune.  He noted that the National Research Council found 14 conditions with limited or suggestive evidence of an association with chemical or solvent mixture exposure; however, the Veteran's cancer was not among them.  Furthermore, the examiner stated that review of the current literature with an occupational medicine physician, including the ATSDR, EPA and CAS websites, does not show any current evidence supporting a link between the above contaminants and asthma.  Finally, the Veteran had 3 years of exposure to drinking water at Camp Lejeune, but also more than 40 years of work in the brick manufacturing industry.  Review of the literature suggest and increased risk of malignancies, including head and neck malignancies among workers in this industry.  If an exposure were to blame for the Veteran's cancer, than the likelihood is that 40 years of occupational exposure was a bigger contributor than 3 years in the military.  The onset of his cancer, 1990, more than 30 years out of service and after 30 years in the brick manufacturing business would also be more suggestive of a potential occupational exposure as the etiology. 

In February 2013, the Veteran submitted an article suggesting that occupational solvent exposure was associated with increased salivary gland cancer mortality among white men. 

In a February 2013 statement, the physician indicated that he reviewed the medical literature provided by the Veteran and determined that it is highly likely that the Veteran's minor salivary gland tumors were caused by exposure of organic compounds in drinking water while stationed in Camp Lejeune.  The examiner noted that the Veteran initially presented with terminal duct adenocarcinoma of the minor salivary gland origin of the soft palate, metastatic to both necks, in 1990 for which he underwent resection and bilateral neck dissection followed by an extensive course of radiation therapy.  His long term course has been complicated by cervical vertebral infection required transoral resection and stabilization, nasal regurgitation, speech and eating dysfunction, and progressive dental disease, all secondary to his original neoplasm and its therapy.  The physician stated the Veteran served at Camp Lejeune and it is his understanding that the Veteran was likely exposed to substantial organic compounds in the drinking water during his several years of service there.  Minor salivary gland tumors are quite uncommon, but have been reported to be at higher risk as a result of this type of exposure.  

In a December 2013 VA addendum opinion, the examiner stated there was no other literature indicating an association between the Veteran's cancer and chemical exposures from drinking water than the 2004 study which found no link between occupations with increased  solvent exposure and salivary gland cancer.  The examiner did not comment on the article submitted by the Veteran in February 2013.  

The Board finds that the medical evidence is at least in relative equipoise as to whether the Veteran's metastatic salivary carcinoma was caused by service.  Under the benefit of the doubt rule, where there exists 'an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim', the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for metastatic salivary carcinoma is warranted.  38 U.S.C.A. § 5107; 38 U.S.C.A. §3 .102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As the evidence also indicates the Veteran's cervical vertebral removal was a result of treatment for his now service-connected metastatic salivary carcinoma, the Board finds service connection for cervical vertebral removal is also warranted.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for metastatic salivary carcinoma, terminal duct adenocarcinoma with adenoid cystic features (claimed as cancer of the throat and mouth with residual dry mouth, tooth loss, and speech impediment) is granted.

Entitlement to service connection for cervical vertebra removal as a residual of radiation therapy, to include as secondary to metastatic salivary carcinoma is granted.



REMAND

The Veteran asserts he was diagnosed with asthma within six months of separation from service.  Service treatment records are negative for treatment or diagnosis of asthma, though separation examination did indicate a history of bronchitis.  A December 2011 VA examiner found a no association between asthma and solvent exposure and indicated that occupational exposures working in the brick factory that could contribute to the development of his asthma.  In a March 2011 statement, the Veteran's treating physician stated he has been following the Veteran for bronchial asthma since September 1987.  During the July 2016 Board hearing, the Veteran testified to receiving treatment from Saint Raphael and Saint Francis Hospitals.  He indicated that most of his treatment was from Johnson Memorial Hospital.  The private treatment records in the file begin in July 1990 when the Veteran was seen for a large mass on his neck.  There are no treatment records prior to this time.  As such, the Board finds a remand is necessary in order to obtain any outstanding treatment records for the Veteran's asthma.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional private medical care providers that have treated him for his asthma prior to 1990.  Make arrangements to obtain all records that he adequately identifies and provides authorization to obtain.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Then, readjudicate the claim remaining on appeal based on all relevant evidence submitted since the statement of the case.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


